IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-50143
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ERIC RASHAD JONES, also known as Eric Jones,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. W-99-CR-82-2
                       --------------------
                        September 21, 2000

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges

PER CURIAM:*

     Eric Rashad Jones appeals his sentence following his

convictions for conspiring from August 1, 1999, to August 11,

1999, to possess with the intent to distribute cocaine base and

for aiding and abetting his coconspirator’s August 11, 1999,

possession with the intent to distribute cocaine base.   Jones

asserts that the district court erred in attributing 439.32 grams

of cocaine base to him for sentencing purposes and in assigning a

criminal history point for his prior conviction for possession of

drug paraphernalia.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-50143
                               -2-

     Specifically, Jones argues:   that the 119.32 grams of

cocaine base and the cash equivalent of 32 grams of cocaine base

seized on March 28, 1999, were not relevant to his August 1999

conspiracy because they were not possessed during the course of

the conspiracy and their possession was not foreseeable to the

conspirators; that the cash equivalent of 118 grams of cocaine

base seized on August 11, 1999, was not relevant to Jones’

convictions, as the presentence report (“PSR”) found that the

cash was owed to a different drug supplier for powder cocaine;

and that Jones should not have been attributed the 170 grams of

cocaine base he allegedly provided to his coconspirator in 1999

because his coconspirator’s statements were uncorroborated.

     The district court did not clearly err in adopting the PSR’s

findings, which establish that the disputed quantities of cocaine

base and cash were the result of drug activity that occurred

regularly, was similar to, and was close in time to the drug

activity for which Jones was convicted.    See United States v.

Bryant, 991 F.2d 177, 177 (5th Cir. 1993); United States v.

Vital, 68 F.3d 114, 120 (5th Cir. 1995).   Thus, these quantities

of cocaine base and cash resulted from relevant conduct and were

properly attributed to Jones for sentencing purposes.    See

U.S.S.G. § 1B1.3(a)(2); United States v. Bethley, 973 F.2d 396,

401 (5th Cir. 1992); United States v. McCaskey, 9 F.3d 368, 375

(5th Cir. 1993).

     Jones’ remaining drug-quantity arguments were not urged in

the district court and are therefore reviewed for plain error.

See United States v. Krout, 66 F.3d 1420, 1434 (5th Cir. 1995).
                            No. 00-50143
                                 -3-

Under plain-error review, this court may address an issue only

if:   (1) there was an error, (2) the error was clear or obvious,

and (3) the error affected the defendant’s substantial rights.

See United States v. Harris, 104 F.3d 1465, 1472 (5th Cir. 1997).

Because the forfeited arguments all raise questions of fact that

the district court could have resolved at sentencing, the

asserted errors are not plain and are not be reviewed by this

court.   See Vital, 68 F.3d at 119.

      Jones finally contends that he should not have been assigned

a criminal history point for his prior offense of possession of

drug paraphernalia.    Assuming arguendo that the district court

erred in assigning a criminal history point for this prior

conviction, the error is harmless.    Even if the point were

subtracted from Jones’ criminal history score of three, his

criminal history category, and thus his guideline sentencing

range, would remain unchanged.    See Ch.5, Pt. A; see also Bryant,

991 F.2d at 178 n.9.

      The judgment of the district court is AFFIRMED.